206 S.E.2d 862 (1974)
285 N.C. 589
Lonnie G. COLLINS
v.
JAMES PAUL EDWARDS, INC, employer, et al.
Supreme Court of North Carolina.
July 1, 1974.
Smith, Anderson, Blount & Mitchell, for defendants James P. Edwards, Inc., and Ohio Casualty Ins. Co.
Young, Moore & Henderson, for defendants Wooten Asphalt Co, and Aetna Casualty & Surety Co.
Petition by defendants, James Paul Edwards, Inc. and Ohio Casualty Insurance Company, for writ of certiorari to review the decision of the North Carolina Court of Appeals, 21 N.C.App. 455, 204 S.E.2d 873. Denied.